Judgment of the [a] Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of the crime of unlawfully maintaining and operating a lottery in violation of sections 1370-1373 and section 1376 of article 130 of the Penal Law, reversed on the law and a new trial ordered. The Court of Special Sessions in this case, consisting of but one justice, was without jurisdiction. (Inferior Criminal Courts Act, §§ 3, 34.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.